766 N.W.2d 698 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Melissa Ashley ZENTNER, a Minnesota Attorney, Registration No. 327189.
No. A08-86.
Supreme Court of Minnesota.
June 11, 2009.

ORDER
On January 14, 2008, the Director of the Office of Lawyers Professional Responsibility filed a petition for revocation of private probation and for further disciplinary action, alleging that respondent Melissa Ashley Zentner failed to comply with the terms of her stipulated private *699 probation, in violation of Minn. R. Prof. Conduct 8.1(b) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). The Director sought an order of suspension pursuant to Rule 12(c), RLPR, because respondent could not be found in the state to respond to the allegations of the petition. By order filed on January 18, 2008, the court suspended respondent from the practice of law and granted respondent one year in which to move for vacation of the order of suspension and for leave to answer the petition. Respondent has not moved for leave to answer the petition.
By order, filed on February 26, 2009, the court deemed the allegations of the petition admitted, ordered respondent to show cause why appropriate discipline should not be taken, and invited memoranda from the parties as to the appropriate discipline to be imposed. Respondent did not respond to the order to show cause or recommend appropriate discipline; the Director recommends that respondent be suspended from the practice of law indefinitely with reinstatement by petition and hearing pursuant to Rule 18(a)-(d), RLPR.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED that respondent Melissa Ashley Zentner be, and the same is, indefinitely suspended from the practice of law. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). The reinstatement hearing required by Rule 18, RLPR, is not waived. Respondent shall pay costs of $900 pursuant to Rule 24, RLPR. BY THE COURT:
/s/ Alan C. Page
Associate Justice